Citation Nr: 1807132	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  05-39 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1980 to December 1980, December 1991 to August 1992, August 1997 to April 1998, and February 2003 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Subsequently, the Veteran moved to Alabama, and as such jurisdiction over the case was transferred to the RO in Montgomery, Alabama.

By way of background, in June 2010, the Board found that there was evidence of unemployability during the course of the appeal. The Veteran asserted that he is unable to hold permanent employment due to his back disability and mental disability.  Accordingly, a claim for entitlement to TDIU was considered to have been raised by the record as part and parcel of the then underlying increased-rating claim, and the Board took jurisdiction over it. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In September 2011, the Board issued a decision denying, in pertinent part, the claim for TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted the parties' Joint Motion for Remand (JMR) and vacated the September 2011 decision denying the issue of entitlement to TDIU. Thereafter, in April 2013 and July 2017, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The requirements for entitlement to a TDIU have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duty to notify the Veteran by way of March 2004, July 2005, November 2008, July 2009, and February 2013 letters. The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and records from the Social Security Administration (SSA). No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in June 2004, December 2008, September 2010, April 2015, December 2015, October 2016, May 2017, July 2017, September 2017, and October 2017, with an addendum opinion in December 2015.  Based on the examinations, addendum opinion, and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Legal Criteria and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2017).

A request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disability or disabilities. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). See Johnson v. McDonald, 762 F.3d 1362 (2014). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Prior to January 12, 2015, the Board notes that the Veteran was service-connected for low back condition rated at 20 percent; unspecified depressive disorder rated at 30 percent; and degenerative arthritis of the left elbow at 10 percent. His combined disability rating was 50 percent prior to January 12, 2015. As he did not have a combined rating of 70 percent or a single service-connected disability at a rate of 40 percent, the only basis for the assignment of a TDIU is on an extraschedular basis prior to January 12, 2015.  From January 12, 2015, onward, the Veteran's total disability rating has been at least 70 percent, with a single disability rated at least 40 percent disabling, when his low back disorder and bilateral lower extremity radiculopathy are considered as one disability as resulting from common etiology under 38 C.F.R. § 4.16(a)(2).  Thus, the Veteran met the schedular criteria for entitlement to a TDIU from January 12, 2015, forward. As such, the Board will consider whether the Veteran qualifies for TDIU based on both schedular and extraschedular bases. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2017). It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). Factors such as employment history and educational and vocational attainments are for consideration.

At the outset, the Board recognizes that the Veteran is a high school graduate with 1.5 years of college education.  The Veteran is currently unemployed but is a full time student at Bishop State College studying Health Information Technology.  The Board further recognizes the Veteran's reported twenty-three years of work history as a cook. 

Upon review of the record, the Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  For instance, in regards to the Veteran's back condition, the April 2015, July 2017, September 2017, and October 2017 VA examiners' opinions were relatively consistent in that the Veteran cannot lift heavy objects or stand for prolonged periods of time, but could essentially perform sedentary to light work. Specifically, the April 2015 VA examiner opined that the Veteran could lift no more than 30 pounds, walk no more than 100 yards, walk for one to two hours, and should be allowed to sit and/or stand as needed.  In a December 2015 addendum opinion, the VA examiner opined that the Veteran could do light physical activity as he is able to live independently with his wife and his four year old child, perform activities of daily living, drive, and attend school. The July 2017 VA examiner opined that the Veteran is limited to no running or heavy lifting. The September 2017 VA examiner opined that the Veteran would be unable to tolerate prolonged standing.  The October 2017 VA examiner opined that the Veteran is capable of functioning in a light sedentary occupational environment with freedom to walk periodically.  The Board gives great probative value to the VA examiners' opinions as they are based on the Veteran's complaints, the evidence of record, and in-person examinations. 

As for the Veteran's mental disability, the VA examiners predominantly opined that his mental disability would not preclude the Veteran from obtaining substantial gainful employment.  Specifically, the December 2008 VA examiner determined that the Veteran did not have a mental disability as the Veteran had multiple inconsistent statements.  The September 2010 VA examiner stated that a proper assessment could not be obtained due to the Veteran's inconsistent reports and exaggerated responses in quantitative psychometric assessment tests.  The December 2015 VA examiner again stated that an accurate assessment of the Veteran's mental condition could not be obtained as the Veteran's test results showed that he "extremely exaggerated" symptomatology.  The October 2016 VA examiner opined that the Veteran has mild symptoms of depression and anger that would cause mild or transient symptoms which decrease work efficiency and social functioning only during significant stress. The October 2017 VA examiner opined that the Veteran's service connected mental health condition does not cause any functional limitations and would not prevent him from functioning in an occupational environment.  Further, the examiner stated that the Veteran's mental disability does not prevent him from any form of gainful employment.  The Board gives great probative value to the VA examiners' opinions as they are based on the Veteran's reports, the evidence of record, objective psychometric assessment tests, and in-person examinations. 

The Board notes that despite the previous five VA mental examiners' opinions, in September 2017, a VA examiner opined that due to the Veteran's mental disability, back disability and neuropathy in the bilateral lower extremities, he could sit, stand, and walk for few minutes at a time as his movement, memory, decision making, judgment, motivation, mood, and stress management were impaired.  The examiner further opined that the Veteran's mental disability would produce fatigue, sleep deprivation, and poor concentration resulting in little likelihood of vocational success.  The Board gives little probative value to this examiner's opinion as to the Veteran's physical limitations as the examiner, a psychologist, is not qualified to make an evaluation of the Veteran's physical residual functional capacity as it is outside of her expertise.  As for the examiner's opinion regarding the Veteran's mental condition, the Board gives little weight to her assessment as it is inconsistent with the record as a whole.  For instance, the records show that the Veteran is able to independently perform his activities of daily living, such as cooking, washing dishes, driving, attending college, and taking care of his six-year-old daughter.  In addition, the records show that even the Veteran reported that his mental condition was well-controlled with medication.  In fact, the records consistently showed that the Veteran was cooperative, neatly groomed, and had intact insight and judgement, unimpaired cognition, normal speech, and logical thought process and thought content.  Even at the examination, it was noted that despite the unclear driving directions to the examination center, the Veteran was able to seek assistance and locate the examination center, which arguably shows independent problem solving skills, verbal skills, and the skills to take instructions.  Moreover, at the examination, the Veteran asserted that he might function in the security field as long as he could walk and sit as needed.  Accordingly, the Board gives little weight to the September's examiner's opinion as it is inconsistent not only with the records but also with the examination itself. 

In finding that the Veteran's service-connected disabilities do not cause him to be unemployable, the Board has considered the lay statements from the Veteran, indicating in pertinent part complaints of inability to work. However, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs these lay statements. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

In support of his contentions, the Veteran submitted physical and mental medical assessments from two private physicians.  The private physician that conducted the physical evaluation opined that the Veteran is unable to perform activities that require relative prolonged standing, lifting, sitting, or walking due to the mechanical disc derangements associated with lumbar radiculopathy.  The Board gives some weight to the physician's opinion as the assessment is somewhat consistent with the findings from the VA examinations and the record as a whole.  The Board agrees that the Veteran is limited from performing activities that require prolonged standing, heavy lifting, and the Veteran requires a sit/stand option.  Although the opinion is generic, the Board finds that the physician did not opine that the Veteran is precluded from working.  As such, the Board reads the physician's opinion as consistent with the evidence of record.  

As for the 2005 private psychologist's assessment, the Board gives little probative value to her findings. The psychologist opined that the Veteran has a serious employment handicap as he has very severe verbal skills deficits, no computer skills, no marketable skills in art, music or singing, serious difficulties with self-management and/or executive functioning, and no transferable skills.  The psychologist concluded that an achievement of a vocational goal was not feasible.  Further, the psychologist opined that the Veteran is limited to less than sedentary strength work.  The Board gives no probative weight to the psychologist's assessment as it is inconsistent with the record as a whole.  The records show that the Veteran is a high school graduate with 1.5 years of college education.  The Veteran is currently a student at Bishop State College studying Health Information Technology. Further, in May 2012, his treating psychiatrist noted that the Veteran had average intellectual functioning and did not note of any verbal deficits.  As for the psychologist's opinion regarding the Veteran's physical limitations, the Board gives little weight to this assessment as a psychologist is not competent to make a physical assessment.  

The Board also acknowledges the written statements from the Veteran's past employers, Chick Fil A and General Enforcement Services.  In the memo from Chick Fil A, it was noted that the Veteran's employment was terminated as he was unable to keep with production, used his cell phone excessively, was frequently absent, and engaged in inappropriate conversations and foul language with coworkers.  The letter from General Enforcement Services stated that the Veteran was unable to perform the job as it required extensive standing.  The Board finds that the letters are not inconsistent with the findings in this decision.  The Board finds that the Veteran is not equipped to perform job duties that require extensive standing, but such finding does not preclude all work.  Further, the Board finds that the Veteran was unsuccessful as a cook at Chick Fil A, in part due to his poor work habits but also because that job required extensive standing.  However, as asserted by the Veteran, he would be able to perform the physical and mental acts required for other occupations such as security or other sedentary to light jobs.  As such, the Board finds that these two letters do not show that the Veteran is precluded from performing the physical and mental acts required by employment of all types. 

In addition, the Board finds the VA examinations, as noted above, of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Given the foregoing, the Board finds that the preponderance of evidence weighs against a finding that the Veteran meets the requirements for entitlement to TDIU on a schedular basis or referral of a TDIU claim for consideration on an extraschedular basis.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


